Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Feng Ma (Reg# 58,192) on July 12, 2022.
The application has been amended as follows: 
Claim 1 is amended to read:
A fingerprint detection assembly, comprising: 
a plurality of fingerprint pixel circuits; and 
a signal reading device; wherein the plurality of fingerprint pixel circuits are arranged in multiple rows and multiple columns; 
each column of fingerprint pixel circuits are divided into a plurality of column fingerprint pixel units along a longitudinal direction; 
each of the plurality of column fingerprint pixel units is connected to the signal reading device through a respective data line, such that each of the plurality of column fingerprint pixel units has its own data line, separate from other of the plurality of column fingerprint pixel units, and each column of fingerprint pixel circuits are connected to the signal reading device through a plurality of data lines; and 
the signal reading device is configured to read fingerprint signals collected by the fingerprint pixel circuits; 
wherein the fingerprint pixel circuit comprises fingerprint sensing units and wires connected in the fingerprint pixel circuits, and wherein the fingerprint sensing units are disposed at a layer that is different from a layer at which the wires are disposed, and the wires comprise data lines; 2U.S. Patent Application Serial No. 17/099,703 
wherein numbers of the wires corresponding to different column fingerprint pixel units are same, and lengths of the wires corresponding to different column fingerprint pixel units are same; 
wherein the fingerprint detection assembly further comprises a switch device, and the switch device is connected between the signal reading device and the column fingerprint pixel units; 
wherein the multiple columns of fingerprint pixel circuits are divided into multiple groups of column fingerprint pixel regions along a longitudinal direction, and each group of column fingerprint pixel region comprises at least two columns of fingerprint pixel circuits; and
wherein the switch device comprises a plurality of switch units, and each switch unit is connected between one group of the multiple groups of column fingerprint pixel regions and the signal reading device.

Claim 10 is amended to read:
A display panel, comprising a fingerprint detection assembly including: 
a plurality of fingerprint pixel circuits; and 
a signal reading device; wherein 4U.S. Patent Application Serial No. 17/099,703 the plurality of fingerprint pixel circuits are arranged in multiple rows and multiple columns; 
each column of fingerprint pixel circuits are divided into a plurality of column fingerprint pixel units along a longitudinal direction; 
each of the plurality of column fingerprint pixel units is connected to the signal reading device through a respective data line, such that each of the plurality of column fingerprint pixel units has its own data line, separate from other of the plurality of column fingerprint pixel units, and each column of fingerprint pixel circuits are connected to the signal reading device through a plurality of data lines; and 
the signal reading device is configured to read fingerprint signals which are collected by the fingerprint pixel circuits; 
wherein the fingerprint pixel circuit comprises fingerprint sensing units and wires connected in the fingerprint pixel circuits, and wherein the fingerprint sensing units are disposed at a layer that is different from a layer at which the wires are disposed, and the wires comprise data lines; 
wherein numbers of the wires corresponding to different column fingerprint pixel units are same, and lengths of the wires corresponding to different column fingerprint pixel units are same; 
wherein the fingerprint detection assembly further comprises a switch device, and the switch device is connected between the signal reading device and the column fingerprint pixel units;
wherein the multiple columns of fingerprint pixel circuits are divided into multiple groups of column fingerprint pixel regions along a longitudinal direction, and each group of column fingerprint pixel region comprises at least two columns 5U.S. Patent Application Serial No. 17/099,703 of fingerprint pixel circuits; and
wherein the switch device comprises a plurality of switch units, and each switch unit is connected between one group of the multiple groups of column fingerprint pixel regions and the signal reading device.

REASONS FOR ALLOWANCE
Claims 1, 4-6, 9-10, 13-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, in light of the Examiner’s Amendment, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, or the combination of all claim 10 element limitations as amended.  Specifically, in regard to claims 1 and 10 the prior art of record at least does not expressly teach concept of each of the plurality of column fingerprint pixel units has its own data line, separate from other of the plurality of column fingerprint pixel units, and each column of fingerprint pixel circuits are connected to the signal reading device through a plurality of data lines; and the signal reading device is configured to read fingerprint signals collected by the fingerprint pixel circuits; wherein the fingerprint pixel circuit comprises fingerprint sensing units and wires connected in the fingerprint pixel circuits, and wherein the fingerprint sensing units are disposed at a layer that is different from a layer at which the wires are disposed, and the wires comprise data lines; 2U.S. Patent Application Serial No. 17/099,703wherein numbers of the wires corresponding to different column fingerprint pixel units are same, and lengths of the wires corresponding to different column fingerprint pixel units are same; wherein the fingerprint detection assembly further comprises a switch device, and the switch device is connected between the signal reading device and the column fingerprint pixel units; wherein the multiple columns of fingerprint pixel circuits are divided into multiple groups of column fingerprint pixel regions along a longitudinal direction, and each group of column fingerprint pixel region comprises at least two columns of fingerprint pixel circuits; and wherein the switch device comprises a plurality of switch units, and each switch unit is connected between one group of the multiple groups of column fingerprint pixel regions and the signal reading device. Therefore, independent claims 1 and 10 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Lee et al., U.S. Patent Application Publication 2018/0025203 A1 (hereinafter Lee I) teaches a interference-free fingerprint identification device that has an increased effective sensing distance, improved signal to noise ratio, and enhanced stability and accuracy of a sensing signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621